                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI

    Voice Tech Corporation,

                      Plaintiff,

    vs.                                                  Case No. 4:20-cv-00111-RK

    Mycroft AI Inc.                                      Jury Trial Demanded

                      Defendant.



                      PLAINTIFF VOICE TECH CORPORATION’S
                 NOTICE OF PENDENCY OF POST-GRANT PROCEEDING


          Pursuant to Local Patent Rule 2.1(a), Plaintiff Voice Tech Corporation (“Voice Tech”)

provides notice of the filing of an inter partes review (“IPR”) petition by Unified Patents, LLC for

review of U.S. Patent No. 10,491,679, which is one of two patents at issue in this case. 1 The IPR

petition was filed on June 5, 2020, and the IPR proceeding has been assigned case designation

IPR2020-01018. Voice Tech did not receive formal service or informal notice of the IPR filing

until Defendant’s Notice [Doc. 40] was filed on July 8, 2020.




1
 The other patent at issue in this case is U.S. Patent No. 9,794,348, which has no pending post-
grant petitions filed against it.

                                                 1

            Case 4:20-cv-00111-RK Document 41 Filed 07/17/20 Page 1 of 3
Dated: July 17, 2020                 Respectfully submitted,

                                     BERKOWITZ OLIVER LLP

                                     By: /s/ Eric M. Adams
                                         Stacey R. Gilman (MO Bar #55690)
                                         2600 Grand Boulevard, Suite 1200
                                         Kansas City, Missouri 64108
                                         (816) 561-7007
                                         (816) 561-1888 fax
                                         sgilman@berkowitzoliver.com

                                            -and-

                                     TUMEY L.L.P.

                                     Tod T. Tumey
                                           (admitted pro hac vice)
                                     Eric M. Adams
                                           (admitted pro hac vice)
                                     5177 Richmond Avenue, Suite 1188
                                     Houston, Texas 77056
                                     (713) 622-7005
                                     (713) 622-0220 fax
                                     ttumey@tumeyllp.com
                                     eadams@tumeyllp.com

                                     ATTORNEYS FOR PLAINTIFF
                                     VOICE TECH CORPORATION




                                        2

          Case 4:20-cv-00111-RK Document 41 Filed 07/17/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

        I certify that on July 17, 2020, I electronically filed the foregoing Notice of Pendency of
Post-Grant Proceeding with the Clerk of the Court for the U.S. District Court, Western District of
Missouri, using the CM/ECF system, which sent notification of such filing to the CM/ECF
participants.



                                             By: /s/ Eric M. Adams
                                                    Eric M. Adams




                                                3

          Case 4:20-cv-00111-RK Document 41 Filed 07/17/20 Page 3 of 3
